11-2168-ag
Haris v. Holder

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 17th day of April, two thousand thirteen.

PRESENT:  AMALYA L. KEARSE,
          DENNY CHIN,
                    Circuit Judges,
          JANET C. HALL,
                    District Judge.*
- - - - - - - - - - - - - - - - - - - - -x

HARIS, "NO GIVEN NAME,"
                   Petitioner,

                       -v.-                                  11-2168-ag

ERIC H. HOLDER, JR., United States
Attorney General,
                   Respondent.

- - - - - - - - - - - - - - - - - - - - -x

FOR PETITIONER:                     H. RAYMOND FASANO, Youman, Madeo &
                                    Fasano, LLP, New York, New York.


      *
          The Honorable Janet C. Hall, of the United States
District Court for the District of Connecticut, sitting by
designation.
FOR RESPONDENT:                 LINDA Y. CHENG, Trial Attorney
                                (Tony West, Assistant Attorney
                                General, Francis W. Fraser, Senior
                                Litigation Counsel, on the brief),
                                Office of Immigration Litigation,
                                United States Department of
                                Justice, Washington, D.C.

            UPON DUE CONSIDERATION of this petition for review of

a Board of Immigration Appeals ("BIA") decision, IT IS HEREBY

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

            Petitioner Haris, "No Given Name," a native and

citizen of Indonesia, seeks review of an April 27, 2011 decision

of the BIA affirming the May 20, 2009 decision of Immigration

Judge ("IJ") Joanna Miller Bukszpan denying his application for

asylum, withholding of removal, and relief under the Convention

Against Torture ("CAT").    In re Haris, No Given Name, No. A099

930 883 (B.I.A. Apr. 27, 2011), aff'g, No. A099 930 883 (Immig.

Ct. N.Y.C. May 20, 2009).    We assume the parties' familiarity

with the underlying facts and procedural history of the case.

            Under the circumstances of this case, we review the

opinions of both the IJ and the BIA.    See Wangchuck v. DHS, 448
F.3d 524, 528 (2d Cir. 2006).    We defer to the factual findings

of the IJ and the BIA if they are supported by substantial

evidence.    See Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir.

2007); see also 8 U.S.C. § 1252(b)(4)(B) ("[T]he administrative
                                - 2 -
findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary

. . . .").

          We review de novo legal conclusions and the

application of legal principles to the facts.     Mufied, 508 F.3d

at 91.   Where an applicant for asylum, withholding of removal,

or CAT relief has not alleged past persecution, he must

demonstrate a well-founded fear of future persecution to be

eligible for relief.     See Kyaw Zwar Tun v. U.S. INS, 445 F.3d
554, 564 (2d Cir. 2006); see also 8 U.S.C. § 1101(a)(42); 8

C.F.R. § 208.13(b)(2).    Demonstrating a well-founded fear of

future persecution has both a subjective and an objective prong.

See Kyawa Zwar Tun, 445 F.3d at 564.     The parties do not dispute

that Haris met the subjective prong.     Haris argued that,

objectively, he had a well-founded fear of future persecution

based on a purported pattern or practice in Indonesia of the

persecution of Chinese Christians.      The IJ and BIA concluded,

however, that Haris had not demonstrated such a pattern or

practice and denied his petition.

          Substantial evidence supports the agency's conclusion.

The 2007 U.S. State Department Country Report on Human Rights

Practices in Indonesia observes that the government of Indonesia

promotes racial and ethnic tolerance, and that ethnic Chinese
                                - 3 -
are the largest nonindigenous minority group in the country and

play a major role in the economy.      According to the Human Rights

Report, instances of discrimination against ethnic Chinese are

on the decline, and recent reforms increased religious and

cultural freedoms in the country.      The 2007 U.S. State

Department International Religious Freedom Report notes that

"[t]he public generally respected religious freedom," "most of

the population enjoyed a high degree of religious freedom," and

3.1 percent of the population of Indonesia described themselves

as Roman Catholic.    The Religious Freedom Report states that the

government did not discriminate on the basis of religion with

respect to employment, housing, or health care, and that several

Christian holy days are national holidays.      Finally, the report

reflects that the government was working with Christian and

Muslim groups to reduce tension in areas where there is

conflict.    Although the background materials report the

mistreatment of some Christians in Indonesia as well as

continued tensions between Muslims and Christians, nothing in

the record compels the conclusion that there exists a pattern or

practice of persecution against Chinese Christians in Indonesia.

            Haris argues that the agency erred in relying on the

BIA's decision in In re A-M-, 23 I. & N. Dec. 737 (B.I.A. 2005),

and this Court's decision in Santoso v. Holder, 580 F.3d 110 (2d
                               - 4 -
Cir. 2009), to conclude that there was no pattern or practice of

persecution of Chinese Christians in Indonesia.     To the extent

that one could read the BIA decision to suggest that In re A-M-

and Santoso stand for the proposition that a pattern or practice

of persecution against Chinese Christians does not exist in

Indonesia as a general matter, those decisions do not so hold.

Rather, the agency in those cases -- as in this case --

considered the specific evidence presented by the petitioners

and merely determined that the evidence was not sufficient to

demonstrate a pattern or practice of persecution.    See In re A-

M-, 23 I. & N. Dec. at 741; Santoso, 580 F.3d at 112.

          Haris also argues that the agency erred by failing to

articulate the legal standard it applied to his claim and that,

under our decision in Mufied v. Mukasey, 508 F.3d 88 (2d Cir.

2007), this Court should remand his case to the agency to

articulate that standard.   In Mufied, however, this Court

remanded the case to the agency because neither the IJ nor the

BIA had considered the petitioner's claim that there was a

pattern or practice of persecution against Christians in

Indonesia.   See id. at 91-93; see also Santoso, 580 F.3d at 112

& n.1.   In this case, both the IJ and the BIA considered -- and

rejected -- Haris's claim that there is a pattern or practice of

persecution of Chinese Christians in Indonesia.
                              - 5 -
         Finally, Haris requests that we adopt the "disfavored

group" analysis employed by the Ninth Circuit in Sael v.

Ashcroft, 386 F.3d 922 (9th Cir. 2004).      Sael does not, however,

support Haris's claim that there is a pattern or practice of

persecution against Chinese Christians in Indonesia.     In Sael,

the Ninth Circuit held that because ethnic Chinese were a

historically "disfavored group" in Indonesia, a lower level of

individualized risk was required to show a well-founded fear of

future persecution.     Id. at 925, 927.   Haris did not present the

agency with any individualized evidence suggesting that he in

particular would be subject to persecution in Indonesia.

Because Haris offered no allegation of individualized harm, the

Ninth Circuit's "disfavored group" analysis would not apply here

in any event.     See id.

         Therefore, as the agency reasonably found that Haris

failed to demonstrate a well-founded fear of persecution, it

reasonably denied his claims for asylum and withholding of

removal because those claims were based on the same factual

predicate.   See 8 C.F.R. § 1208.13(b)(2)(iii); 8 C.F.R.

§ 1208.16(b)(2); see also Paul v. Gonzales, 444 F.3d 148, 156

(2d Cir. 2006).




                                - 6 -
         We have considered all of Haris's contentions in

support of this petition for review and conclude that they are

without merit.   For the foregoing reasons, the petition for

review is DENIED.

                              FOR THE COURT:
                              Catherine O'Hagan Wolfe, Clerk




                              - 7 -